DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed April 20, 2022.
REASONS FOR ALLOWANCE
2.	Claims 1-7, 9-18, and 22-23 are allowable over the references of record for at least the following reasons:
	Claims 1 and 18:  the separator passages extending at least along a vertically upward direction of the separator as seen from the upstream portion to the downstream portion, and being formed so as to redirect air from a downward direction in the upstream portion to an at least vertically upward direction when entering the separator passages and subsequently, by the separator passages, redirected in a downward direction when having passed through the separator.
	 The closest prior art is the Troxell reference.  The Troxell reference fails to disclose all of the features of the amended independent claims.  Furthermore, none of the located references teach or suggest the above indicated features of the amended independent claims.  Accordingly, there is allowable subject matter.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747